— Order, Supreme Court, Bronx County (Alan Saks, J.), entered September 16, 1992, which, inter alia, granted defendant Montefiore Medical Group’s motion to dismiss plaintiffs complaint against it based on the affirmative defense of Workers’ Compensation, unanimously affirmed, without costs.
The IAS Court properly dismissed the personal injury action by plaintiff, an employee of Montefiore Hospital and Medical Center, against Montefiore Medical Group based on the exclusive remedy of Workers’ Compensation. Plaintiff, at the time of her 1986 inquiry, was employed as a medical records clerk in the hospital’s group health department for ambulatory patients. Plaintiff failed to raise a triable issue of fact concerning whether defendant Montefiore Medical Group is a separate, independent legal entity, as opposed to a department of Montefiore Hospital and Medical Center, whose employee and supervisor of the medical records department controlled and supervised all of her work activities. Under these circumstances, recovery is barred pursuant to Workers’ Compensation Law § 11 (see, Pappas v Greek Archdiocese, 178 AD2d 104).
We have considered plaintiffs other arguments and find them to be without merit (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Freeze Right Refrig. & Air Conditioning Servs. v City of New York, 101 AD2d 175). Concur— Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.